DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the being fiber and having a kernmantle braiding with a polyester braided sheath and an HPPE (high performance polyethylene) braided core, and the belt being a webbing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 7.1. 
The drawings are objected to because there is no line in figure 1 depicting where the sectional view of figure 2 is taken.  
The drawings are objected to because the sectional view of figure 2 does not show proper materials by hatching, see 37 C.F.R. 1.84   Standards for drawings (h) Views (3) below:

Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic .
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
The claims are replete with clarity issues, some non-limiting examples include:
	Claim 1 recites the limitation “the awning” in line 8 and line 9. This is unclear to the examiner because it is not known if the applicant is referring to the “at least one awning” introduced in line 2, or “the windable and unwindable awning” also unclearly and seemingly introduced as another awning in lines 6-7.
	Claim 1 recites “which rigging” on line 6. This limitation doesn’t provide clear antecedence, should this be --which the rigging-- or --which a second rigging-- or something else?  Please clarify.
nd to last line, the term "low" in “low-torsion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	The dependent claims are rejected for at least depending from a rejected claim.	These examples are non-limiting. It is up to the applicant to find and correct all similar issues.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valaire (US Patent 5622197).
Regarding claim 1, as best understood, Valaire teaches (figures 1-3c) a shading device (10) comprising: at least one awning (20): at least one winding device (41), which is provided for [intended use] winding and unwinding the awning (column 3, lines 15-29) and a rigging (42) that is stretched taut (column 4, lines 45-47) along a diagonal of the awning (figure 1), which rigging (42) is rotationally coupled to the windable and unwindable awning (column 5, lines 26-39), wherein the rigging is torsionally rigid or low-torsion (column 3, lines 25-27 teach that the cable rotates evenly along its length, which is a characteristic of something rigid or low-torsion) and is rotationally coupled to the awning over an entire length of the diagonal of the awning.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Valaire (US Patent 5622197) as applied to claim 1 above, and further in view of Malott (US Patent 6021834).
Regarding claim 2, as best understood, Valaire does not teach that the rigging is sewn and/or glued to the awning over the entire length of the side or over the entire length of the diagonal of the awning.
Malott teaches (figure 1) an awning (16) with a rigging (38) sewn to it (column 3, lines 9-11). It would have been obvious to one of ordinary skill in the art at the time to modify Valaire to incorporate the teachings of Malott by having the already connect rigging sewn to the awning over the length of the diagonal of the awning. This modification would have been obvious because it does not lead to unpredictable results or impact the functionality of the device of Valaire. 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Valaire (US Patent 5622197) as applied to claim 1 above, and further in view of Conn (US Patent 4813630) and Bosman (US PG Pub 20090165637).
Regarding claim 3-4, as best understood, Valaire does not teach that the rigging is a fiber rope that has a kernmantle braiding with a polyester braided sheath and an HPPE (high performance polyethylene) braided core.
Conn teaches (figure 6) a rope (40) that is a kernmantle braiding with a braided sheath comprising polyester (column 2, lines 33-34). It would have been obvious to one of ordinary skill in the art at the time to modify Valaire to incorporate the teachings of Conn so that the rigging is a rope that has a 
	Bosman teaches (figure 2) a rope (28) made from HPPE (paragraph 0008). It would have been obvious to one of ordinary skill in the art at the time to further modify modified Valaire to incorporate the teachings of Bosman by having an HPPE braided core. This alteration provides the predictable and expected results of a rope that better stands up to abrasions. 
Claims 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Valaire (US Patent 5622197) as applied to claim 1 above, and further in view of Roth (US Patent 6250320).
Regarding claim 5, as best understood, Valaire does not teach that the shading device has a belt, which extends along the side or diagonal of the awning and if firmly attached to the awning, with the rigging extending between the awning and the belt.
	Roth teaches (figures 2 and 8) a cover assembly (16) that has a belt (21) attached to the cover (16) with a support (18) extending between the belt (21) and the cover (16). It would have been obvious to one of ordinary skill in the art at the time to modify Valaire to incorporate the teachings of Ross, by having a belt firmly attached to the awning and extending the length of the diagonal, with the rigging extending between the awning and the belt. This alteration provides 
Regarding claim 7, as best understood, modified Valaire, Roth teaches (figure 8) that the belt (21) is sewn to the awning (the belt is stitched to the cover via stiches 19).
	Regarding claim 8, as best understood, modified Valaire does not teach that the belt is a webbing. 
	Valaire also teaches (figure 1) a canopy assembly (10) with a portion made out of webbing (column 3, lines 3-6). It would have been obvious to one of ordinary skill in the art at the time to further modify modified Valaire to incorporate the teachings of Valaire by having the belt be made out of webbing. This alteration provides the predictable and expected results of the webbing being made out of a cheap and lightweight material that is easy to acquire. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Valaire (US Patent 5622197) and further in view of Roth (US Patent 6250320) as applied to claim 5 above, and further in view of Malott (US Patent 6021834).
Regarding claim 6, as best understood, Valaire does not teach that the rigging is sewn to the belt.
Malott teaches (figure 1) an awning (16) with a rigging (38) sewn a pocket or belt (column 3, lines 9-11). It would have been obvious to one of ordinary skill in the art at the time to modify Valaire to incorporate the teachings of Malott by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         

/DANIEL P CAHN/Primary Examiner, Art Unit 3634